Exhibit 10.2


AGREEMENT


This Agreement (this “Agreement”), dated as of September 11, 2020, is entered
into by and between Scientific Games Corporation, a Nevada Corporation (the
“Company”), and MacAndrews & Forbes Incorporated (“M&F”) (each a “Party”, and
collectively, the “Parties”).
RECITALS
WHEREAS, Pivot Buyer LLC (the “Buyer”) and affiliates of M&F are entering into a
Stock Purchase Agreement on the date hereof (the “Purchase Agreement”) in
respect of the purchase and sale of shares of common stock, par value $0.001 per
share, of the Company (the “Company Common Stock”) representing no more than
34.9% of the issued and outstanding Company Common Stock (the “Stock Purchase”)
(capitalized terms used but not defined herein have the meanings ascribed to
them in the Purchase Agreement as in effect on the date hereof); and
WHEREAS, effective as of the Initial Closing, each of Ronald O. Perelman, Barry
F. Schwartz and Frances F. Townsend has resigned from his or her role as a
director on the Board of Directors of the Company (the “Board”).
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:
1.Board Observer Effective as of and conditioned upon the occurrence of the
Initial Closing, Barry F. Schwartz (the “M&F Designee”) will be appointed by the
Board as a non-voting Board observer with a term of service extending until the
consummation of the Fourth Closing; provided that if the Fourth Closing is not
consummated by the initial Outside Date of November 10, 2020, exclusive of any
extensions, the Board will appoint the M&F Designee as a director on the Board
to serve until the Fourth Closing or the M&F Designee’s earlier death,
resignation or removal. M&F agrees to cause the M&F Designee to resign as a
director or Board observer, as applicable, effective as of and conditioned upon
the occurrence the Fourth Closing. In the event of the incapacity or inability
of the M&F Designee to serve as provided in this paragraph, M&F shall have the
right to designate a replacement individual who is reasonably acceptable to the
Board as the M&F Designee. In his or her capacity as a Board observer, the M&F
Designee or his or her replacement shall be entitled to attend all meetings of
the Board and any committees of the Board (except the Special Committee of the
Board referred to in paragraph 5 below) and the Company shall provide such
individual with copies of all notices, minutes, consents and other materials and
information that it provides to members of the Board and committees of the Board
(except the Special Committee of the Board referred to in paragraph 5 below),
and such individual shall be required to adhere to any Board or Company policies
with respect to confidentiality and use of such materials which are applicable
to members of the Board.
2.Replacement Directors. M&F hereby waives its rights to appoint any directors
to the Board during the term of this Agreement, except as provided in paragraph
1.





--------------------------------------------------------------------------------



3.Termination of Stockholders’ Agreement. The Parties agree that the Company
Stockholders’ Agreement, other than Section 5 of the Company Stockholders’
Agreement (which shall be assigned to the Buyer in accordance with the Purchase
Agreement), shall be terminated effective as of and conditioned upon the
occurrence of Fourth Closing. During the term of this Agreement, the Company
shall not propose any other amendments to the Company Stockholders’ Agreement or
take any actions that would adversely affect M&F’s rights under the Company
Stockholders’ Agreement, except with the prior written consent of M&F.
4.Termination. This Agreement shall terminate automatically in the event that
the Purchase Agreement is terminated for any reason without the consummation of
the Fourth Closing.
5.This Agreement may be amended, supplemented or otherwise modified only by a
written instrument signed by M&F and the Company, with the approval of the
Special Committee of the Board comprised of Peter A. Cohen, Michael J. Regan and
Kneeland C. Youngblood (or any successors thereto who are disinterested and
independent as it relates to the Buyer, M&F, and their affiliates and associates
under applicable law).


[The remainder of this page intentionally left blank]


2






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
SCIENTIFIC GAMES CORPORATION
By:    /s/ James Sottile    
Name:    James Sottile
Title:    Chief Legal Officer
MACANDREWS & FORBES INCORPORATED
By:    /s/ Jeffrey A. Brodsky    
Name:    Jeffrey A. Brodsky
Title:    Chief Financial Officer





